Name: Commission Regulation (EEC) No 2921/90 of 10 October 1990 on aid for the production of casein and caseinates from skimmed milk
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  economic policy
 Date Published: nan

 Avis juridique important|31990R2921Commission Regulation (EEC) No 2921/90 of 10 October 1990 on aid for the production of casein and caseinates from skimmed milk Official Journal L 279 , 11/10/1990 P. 0022 - 0027 Finnish special edition: Chapter 3 Volume 34 P. 0180 Swedish special edition: Chapter 3 Volume 34 P. 0180 *****COMMISSION REGULATION (EEC) No 2921/90 of 10 October 1990 on aid for the production of casein and caseinates from skimmed milk THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 3879/89 (2), and in particular Articles 11 (3) and 28 thereof, Whereas Council Regulation (EEC) No 987/68 (3), as last amended by Regulation (EEC) No 1435/90 (4), lays down general rules on aid for the processing of skimmed milk into casein and caseinates; whereas detailed provisions for the application of these rules were adopted in Commission Regulation (EEC) No 756/70 (5), as last amended by Regulation (EEC) No 2832/90 (6); Whereas Regulation (EEC) No 756/70 contains a number of provisions on final use verification of casein and caseinates in connection with the application of Article 2 (4) of Regulation (EEC) No 987/68; whereas pursuant to Article 6 of Council Regulation (EEC) No 2204/90 (7) the latter provision will no longer be applicable from 15 October 1990; whereas the relevant provisions of Regulation (EEC) No 756/70 should therefore be repealed with effect from that date; Whereas experience indicates that provisions on surveillance, in particular with regard to the frequency and type of inspection to be carried out on the spot and on the penalties for non-compliance with the conditions laid down for the granting of aid, should be specified; whereas in view of the abovementioned changes to be made in the aid arrangements the detailed rules of application should be regrouped in a new Regulation and Regulation (EEC) No 756/70 repealed; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. Aid shall be granted to producers of casein and caseinates only if these products - have been produced from skimmed milk of Community origin or raw casein extracted from milk of Community origin, - meet the composition requirements of Annex I, II or III, - are packaged as stipulated in Article 3. 2. Aid shall be paid on the basis of a written application to the competent authority stating: (i) the producer's name and address, (ii) the quantity of casein or caseinates covered by the application and its quality, (iii) the relevant production batch numbers. 3. For the purposes of this Regulation a production batch must consist of products of identical quality made on the same day. However, where the total production of casein and caseinates of the establishment concerned during the previous calendar year did not exceed 1 000 tonnes, the production batch may consist of products made during the same calendar week. Article 2 1. The aid per 100 kilograms of skimmed milk processed into casein or caseinates as indicated in paragraph 2 shall be ECU 7,94. 2. For calculation of the aid it shall be considered that: (a) one kilogram of acid casein as defined in Annex I was produced from 32,17 kilograms of skimmed milk; (b) one kilogram of: - caseinate as defined in Annex I or - rennet-casein as defined in Annex I or - acid casein as defined in Annex II was produced from 33,97 kilograms of skimmed milk; (c) one kilogram of: - rennet-casein as defined in Annex II or - caseinate as defined in Annex II was produced from 35,77 kilograms of skimmed milk; (d) one kilogram of casein as defined in Annex III was produced from 24,97 kilograms of skimmed milk; (e) one kilogram of caseinate as defined in Annex III was produced from 28,57 kilograms of skimmed milk. 3. Aid shall be granted at the rate applicable on the day of production of the casein or caseinates. 4. The aid shall be converted into national currency using the representative rate applicable on the day of production of the casein or caseinates. Article 3 Containers and packages of caseins and caseinates must show: (a) the description of the product and either the minimum or maximum or the actual percentage content of components indicated in Annexes I, II and III. The description to be shown for products referred to in Annex III is the following, as appropriate: 'Casein/caseinates containing more than 5 % but not more than 17 %, calculated on the total with protein content, of simultaneously precipitated milk protein other than casein'; (b) the words 'Regulation (EEC) No 2921/90'; (c) the production batch number. Article 4 1. Producers may not receive the aid unless they: (a) keep monthly abstracts of the quantities of milk and milk products, including casein and caseinates, delivered, produced, used and disposed of; (b) submit to surveillance by the competent authority. 2. Monthly abstracts referred to in paragraph 1 (a) shall cover at least the following: (a) entries of milk and cream; (b) purchases of raw casein; (c) purchases of casein and caseinates; (d) quantities of casein and caseinates produced, identified by production batch number, with date of production; (e) quantities of other milk products produced; (f) quantities of casein and caseinates sold, with date of sale and name and address of the recipient; (g) losses, samples and quantities returned and replaced of milk, milk products, casein and caseinates. The abstracts shall be supported in particular by delivery notes, invoices and the undertaking's records. Article 5 1. To ensure that the provisions of this Regulation are complied with Member States shall carry out unannounced on-the-spot inspections to be decided on the basis of the establishment's production schedule. At least one inspection per period of seven production days shall be made. The inspections shall involve the taking of samples from each production batch and shall cover the conditions of production, quantity and composition of the casein and caseinates produced. 2. The inspection referred to in paragraph 1 shall be supplemented, at intervals depending on the quantity of casein and caseinates produced, by thorough scrutiny and sampling in order to reconcile the information given in the aid application and the monthly abstract referred to in Article 4 with relevant commercial documents and product stocks actually held. These further checks must cover at least 25 % of the total quantity covered by aid applications and each establishment must be checked at least once every six months. 3. Should (a) significant irregularities affecting 5 % or more of the aid operations checked, (b) significant discrepancies by comparison with the recipient's previous operations be discovered, the Member State shall intensify the inspection operations provided for in paragraph 2 and immediately inform the Commission. 4. Member States shall recover sums wrongly paid out, plus interest. The interest rates to be applied shall be those fixed pursuant to Article 3 or 4 of Commission Regulation (EEC) No 411/88 (1) and shall be calculated from the date of payment of the aid. 5. Except in cases of force majeure, if a check reveals that the aid applied for or paid is higher than that actually due under the provisions of this Regulation: - it shall be reduced by 15 % if the difference is less than 8 % and by 50 % if the difference is between 8 % and 20 %. If it has already been paid, 15 % or 50 % of the amount, as appropriate, must be repaid, - no aid shall be granted, or all aid shall be repaid, if the difference is more than 20 %. 6. If the check shows that the difference referred to in paragraph 5 stems from an error in the application made either deliberately or by gross negligence, the applicant shall be debarred from aid for six months from the date of notification of such exclusion. Article 6 Regulation (EEC) No 756/70 is hereby repealed. Securities lodged under the second indent of the first subparagraph of Article 4 (1) (b) of that Regulation shall be released as soon as the Member State has introduced the control arrangements specified in Article 3 of Regulation (EEC) No 2204/90 and issued the authorizations specified in Article 1 of Commission Regulation (EEC) No 2742/90 (1) and for those quantities which, on 14 October 1990, have not yet reached the destinations specified in the second and third indents of the first paragraph of Article 1 of Regulation (EEC) No 756/70. Where the above destinations have been reached by 14 October 1990, the parties concerned may request the immediate release of the securities by submitting an application accompanied by supporting documents fulfilling the conditions laid down in Article 12 or 20 of Commission Regulation (EEC) No 569/88 (2). Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to casein and caseinates produced from 15 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 1. (3) OJ No L 169, 18. 7. 1968, p. 6. (4) OJ No L 138, 31. 5. 1990, p. 8. (5) OJ No L 91, 25. 4. 1970, p. 28. (6) OJ No L 268, 29. 9. 1990, p. 85. (7) OJ No L 201, 31. 7. 1990, p. 7. (1) OJ No L 40, 13. 2. 1988, p. 25. (1) OJ No L 264, 27. 9. 1990, p. 20. (2) OJ No L 55, 1. 3. 1988, p. 1. ANNEX I Composition requirements Caseins and caseinates indicated below shall have a milk protein content other than casein not exceeding 5 % of total milk protein content I. Acid casein 1. Maximum moisture content 12,00 % 2. Maximum fat content 1,75 % 3. Free acids, expressed as lactic acid (maximum) 0,30 % II. Rennet-casein 1. Maximum moisture content 12,00 % 2. Maximum fat content 1,00 % 3. Minimum ash content 7,50 % III. Caseinates 1. Maximum moisture content 6,00 % 2. Minimum content in milk protein substances 88,00 % 3. Maximum fat and ash content 6,00 % ANNEX II Composition requirements Casein and caseinates indicated below shall have a milk protein content other than casein not exceeding 5 % of total milk protein content. 1.2.3 // // Acid casein // Rennet-casein // I. Caseins // // // 1. Maximum moisture content // 10,00 % // 8,00 % // 2. Maximum fat content // 1,50 % // 1,00 % // 3. Free acids expressed as lactic acids - maximum // 0,20 % // - // 4. Minimum ash content // - // 7,50 % // 5. Total bacterial count (maximum in 1 g) // 30 000 // 30 000 // 6. Coliforms (in 0,1 g) // absence // absence // 7. Thermophilic bacterial count (maximum in 1 g) // 5 000 // 5 000 // II. Caseinates // // // 1. Maximum moisture content // 6,00 % // // 2. Minimum content in milk protein substances // 88,00 % // // 3. Maximum fat and ash content // 6,00 % // // 4. Total bacterial count (maximum in 1 g) // 30 000 // // 5. Coliforms (in 0,1 g) // absence // // 6. Thermophilic bacterial count (maximum in 1 g) // 5 000 // ANNEX III Composition requirements Casein and caseinates with a milk protein content other than casein not exceeding 17 % of total milk protein content I. Caseins 1. Maximum moisture content 8,00 % 2. Maximum fat content 1,50 % 3. Free acids, expressed as lactic acid - maximum 0,20 % 4. Maximum lactose content 1,00 % 5. Maximum ash content 10,00 % 6. Total bacterial count (maximum in 1 g) 30 000 7. Coliforms (in 0,1 g) None 8. Thermopilic bacterial count (maximum in 1 g) 5 000 II. Caseinates 1. Maximum moisture content 6,00 % 2. Minimum total milk protein content 85,00 % 3. Maximum fat content 1,50 % 4. Maximum lactose content 1,00 % 5. Maximum ash content 6,50 % 6. Total bacterial count (maximum in 1 g) 30 000 7. Coliforms (in 0,1 g) None 8. Thermophilic bacterial count (maximum in 1 g) 5 000 ANNEX IV CONTROL (a) Method of analysis For the purpose of applying this Regulation, the reference methods set out in the first Commission Directive 85/503/EEC of 25 October 1985 on methods of analysis for edible caseins and caseinates as listed below are binding: 1. determination of moisture content (expressed as water), 2. determination of protein content (proteins), 3. determination of titratable acidity (free acidity), 4. determination of ash (including P2O5). (b) Definitions 1. Fat content 'Fat content' means the quantity of total substance obtained by the Schmid-Bondzjnski-Ratzlaff method or the Roese-Gottlieb method, expressed as a percentage weight. 2. Milk protein content other than casein 'Milk protein content other than casein' means the content determined by measuring the -SH and -S-S- groups linked with proteins, the reference values being 0,25 % and 3 % respectively for pure casein and whey protein. 3. Lactose content 'Lactose content' means the content determined by colour reaction with a solution of sulphuric phenol after breakdown of the product in a medium of sodium bicarbonate and after separation of the whey by precipitation of the protein in an acid medium. 4. Total bacterial count 'Total bacterial count' means the content determined by counting the colonies developed on a culture medium after incubation for 72 hours at a temperature of 30 °C. 5. Coliforms 'Absence of coliforms' in 0,1 grams of the product means the negative reaction obtained on a culture medium after incubation for 24 hours at a temperature of 30 °C. 6. Thermophilic bacterial count 'Thermophilic bacterial count' means the content determined by counting the colonies developed on a culture medium after incubation for 48 hours at a temperature of 55 °C. (c) Sampling Samples shall be taken in accordance with the procedure laid down in International Standard ISO 707; however, Member States may use another method of sampling provided that it complies with the principles of the abovementioned standard.